EXHIBIT 10.5.1
ROCKVILLE BANK EXTENSION NOTICE AND AGREEMENT
Mr. Richard J. Trachimowicz
31 Oak Circle
Princeton, MA 01541
Dear Mr. Trachimowicz:
     This notice is provided to you by Rockville Bank and Rockville Financial,
Inc. (collectively, the “Bank”) in connection with your Employment Agreement, as
amended and restated as of January 1, 2009 (the “Agreement”).
     Section 2 of the Agreement allows for the extension of the term of the
Agreement for a one-year period.
     The Bank wishes and hereby does extend the term of the Agreement until
December 31, 2010, subject to your counter-signature below and return of the
signed document to the undersigned.
     The Bank and the undersigned hereby waive the 60-day notice period
otherwise required in Section 2 of the Agreement, it being agreed that waiver of
that period this year does not constitute a waiver of the notice period for any
subsequent year.
     This notice shall constitute an offer which, if not accepted by signature
of the Executive and return of the completed notice to the undersigned, shall
expire on December 31, 2009 along with the Executive’s term of employment under
the Agreement.

             
 
      Sincerely,    
 
           
 
      /s/ Joseph F. Jeamel, Jr.    
 
           
 
      Joseph F. Jeamel, Jr.    
 
      Chief Operating Officer    
 
           
Notice acknowledged and accepted:
           
 
           
/s/ Richard J. Trachimowicz
 
Richard J. Trachimowicz
      Date: December 17, 2009    
Senior Vice President, Rockville Bank
           

